Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 1 of 13 Page ID
                                  #:2367




                     EXHIBIT 11
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 2 of 13 Page ID
                                                        Toyota#:2368
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date        Full Text
                                                                                   THE DRIVER FELL ASLEEP AT THE WHEEL, AWOKE AND TRIED TO CORRECT HIS LANE POSITION. UPON HIS
                                                                                   ATTEMPT, THE CAR COULD NOT BE STABILIZED OR CONTROLLED. THIS WAS A FRONT END CRASH AT A
                                                                                   SPEED OF APPROXIMATELY 50 - 55 MPH GOING THROUGH A CHAIN LINK FENCE, HITTING HUNDREDS OF
                                                                                   STACKED LOBSTER CRATES (LIKE HITTING A BRICK WALL). THE CAR WAS COMPLETELY TOTALED, THE DRIVER
                                                                                   HAD SEAT BELT ON. NOT ONE AIR BAG DEPLOYED. THE DRIVER SIDE MIRROR SMASHED THROUGH THE
                                                                                   DRIVER SIDE WINDOW AND A PIECE OF WOODEN LOBSTER CRATE WITH NAILS CAME THROUGH THE FRONT
                                                                                   WINDSHIELD AND INTO THE VEHICLE. THIS CAUSED SERIOUS INJURY TO THE DRIVER, SEVER FACIAL AND
                                                                                   ELBOW LACERATIONS, AND MAJOR AMOUNTS OF GLASS FRAGMENTS IN HIS BODY. THE DRIVER WAS THE
                                                                                   ONLY INDIVIDUAL IN THE VEHICLE. *TR
10465299 TOYOTA COROLLA        2012               06/15/12              07/11/12
                                                                                 TL* THE CONTACT OWNS A 2012 TOYOTA TACOMA. THE CONTACT STATED THAT WHILE DRIVING 40 MPH,
                                                                                 HE CRASHED INTO A TREE AND THE AIR BAGS FAILED TO DEPLOY. THE CONTACT STATED THAT THE VEHICLE
                                                                                 WAS DESTROYED BUT THERE WERE NO INJURIES. THE VEHICLE WAS TOWED TO A BODY SHOP. THE CAUSE
                                                                                 OF THE FAILURE WAS UNKNOWN. THE MANUFACTURER WAS NOT NOTIFIED. THE FAILURE MILEAGE WAS
10483711 TOYOTA TACOMA         2012               10/31/12              11/08/12 20,000.
                                                                                 I WAS HIT BY A BIG RIG TRAVELING AT APPROXIMATELY 20MPH WHILE STOPPED ON THE HIGHWAY, THE
                                                                                 BIG RIGS IMPACT FORCED ME INTO THE BACK OF AN F150XL, CAUSING SIGNIFCANT DAMAGE TO THE
                                                                                 FRONT AND REAR OF THE VEHICLE. THE AIR BAGS DID NOT DEPLOY. *TR
10493277 TOYOTA COROLLA        2011               01/08/13              01/17/13
                                                                                 I BELIEVE THERE IS A SERIOUS SAFETY ISSUE RELATED TO THE PLACEMENT OF THE AIR BAG SENSOR. MY
                                                                                 WIFE AND A CO-WORKERS WIFE WERE INVOLVED IN AN ACCIDENT THAT SEVERELY DEFORMED THE FRONT
                                                                                 OF A 2012 TOYOTA COROLLA WITHOUT TRIGGERING THE AIRBAG SENSOR. UPON INSPECTION, IT APPEARS
                                                                                 THAT THE PORTION OF THE CAR THAT THE AIRBAG SENSOR IS ATTACHED TO, MOVED OVER A FOOT AND A
                                                                                 HALF WITHOUT TRIGGERING THE AIR BAG SENSOR. AS A FORMER ASE MASTER TECHNICIAN AND
                                                                                 TECHNICAL EXPERT FOR THE BETTER BUSINESS BUREAU, THIS MAY BE A SERIOUS DESIGN FLAW THAT
                                                                                 COULD ENDANGER THE HEALTH AND SAFETY OF OTHER 2012 COROLLA OWNERS. I FILE A COMPLAINT
                                                                                 WITH TOYOTA USA AND I AM WAITING FOR THEIR RESPONSE. *TR
10501008 TOYOTA COROLLA        2012               02/20/13              03/02/13
10521864 TOYOTA TACOMA         2012               06/05/13              06/26/13 DRIVER SIDE AIRBAG NOT DEPLOY WHEN TRUCK HIT TELEPHONE POLE TRUCK TOTALED. *TR
                                                                                 I REAR ENDED A A CHEVY TAHOE, AT AOUND 20-35 MPH, THE VEHICLE RECEIVED HEAVY DAMAGE IN THE
                                                                                 FRONT OF THE VEHICLE. THE VEHICLE WAS DECLARED TOTAL LOSS. I THE DRIVER RECEIVED A CONCUSSION.
                                                                                 MY FACED MANAGE TO HIT THE STEERING WHEEL, THE AIR BAGS FROM THIS VEHICLE DID NOT DEPLOY.
10543498 TOYOTA COROLLA        2013               09/06/13              09/13/13 *TR
                                                                                 TL* THE CONTACT OWNS A 2012 TOYOTA COROLLA. THE CONTACT WAS DRIVING APPROXIMATELY 25 MPH
                                                                                 AND LOST CONTROL OF THE VEHICLE, CRASHING INTO ANOTHER VEHICLE. THE FRONT DRIVER'S SIDE AIR
                                                                                 BAG DID NOT DEPLOY. THERE WAS A POLICE REPORT FILED OF THE INCIDENT BUT NO INJURIES WERE
                                                                                 REPORTED. THE VEHICLE WAS TOWED TO A COLLISION SHOP AND BUT HAD NOT YET BEEN DIAGNOSE OR
                                                                                 REPAIRED. THE MANUFACTURER WAS NOT MADE AWARE OF THE PROBLEM. THE APPROXIMATE FAILURE
10555956 TOYOTA COROLLA        2012               12/03/13              12/13/13 MILEAGE WAS 16,400.
                                                                                 I INVOLVED IN A CAR ACCIDENT IN JANUARY 14 /2014 WITH A TOYOTA COROLLA 2013 LE. THE IMPACT
                                                                                 WAS DAMAGED ALL FRONT OF THE CAR (IN BOTH SIDE) UNTIL THE ENGINE, THE VEHICLE HAS MULTIPLE AIR
10560726 TOYOTA COROLLA        2013               01/14/14              01/20/14 BAG ON IT, NONE OF THEM DEPLOYED DURING THAT TOTAL LOSS. *TR




                                                                               Exhibit 11 - Page 1
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 3 of 13 Page ID
                                                        Toyota#:2369
                                                               ODI Complaints


ODI No.   Make   Model          Year Failure Date              Complaint Date        Full Text
                                                                                     TL* THE CONTACT OWNS A 2013 TOYOTA COROLLA. THE CONTACT STATED THAT WHILE DRIVING
                                                                                     APPROXIMATELY 15 MPH, ANOTHER VEHICLE CRASHED INTO THE FRONT DRIVER'S SIDE OF THE CONTACT'S
                                                                                     VEHICLE. THE AIR BAGS FAILED TO DEPLOY. THE CONTACT SUSTAINED HEAD INJURIES AND THE PASSENGER
                                                                                     SUSTAINED A HEMATOMA FROM INJURIES CAUSED BY THE SAFETY BELT. A POLICE REPORT WAS FILED OF
                                                                                     THE INCIDENT. THE VEHICLE WAS TOWED TO A REPAIR SHOP BUT THE CAUSE OF THE FAILURE WAS NOT
                                                                                     DETERMINED. THE VEHICLE WAS DESTROYED. THE APPROXIMATE FAILURE MILEAGE WAS 1000. *TR
10568515 TOYOTA COROLLA         2013                11/23/12              03/11/14
                                                                                     ON 12/24/2012 AROUND 04:00HRS I STRUCK AN ADULT MOOSE IN BEAR LAKE, CANADA WITH THE FRONT
                                                                                     END OF MY WIFE'S 2012 TOYOTA TUNDRA CREWMAX ON THE BRITISH COLUMBIA HIGHWAY. THE
                                                                                     CONDITION OF THE ROAD WAS SNOW AND ICE BUT WE HAD RECENTLY PURCHASED AFTERMARKET RIMS
                                                                                     AND TIRES ON 12/18/2012 IN CALIFORNIA; 18IN MB VOTEX RIMS WITH BFG ALL TERRAIN TIRES. THE
                                                                                     TRACTION OF THESE TIRES BOOSTED MY CONFIDENCE IN TRAVELING AT SPEEDS OF 30-40MPH AT NIGHT.
                                                                                     WE HAD TRAVELED ALL THE WAY FROM GEORGIA WITHOUT SEEING ANY ANIMALS AT NIGHT. THE HID
                                                                                     HEAD LAMPS GAVE ME A FALSE SENSE OF SECURITY NAVIGATING THROUGH THE NIGHT IN ORDER TO MAKE
                                                                                     THE FINAL LEG TO ANCHORAGE, AK FOR CHRISTMAS DAY. TO MY SURPRISE, A MOOSE TIPTOED FROM THE
                                                                                     WOODS ON MY RIGHT ABOUT 20 FEET AHEAD OF ME AS I INTENDED TO PRESS ON PASS IT. BUT ALL OF A
                                                                                     SUDDEN IT GOT SPOOKED AND DARTED INTO MY PATH. I STRUCK THE ANIMAL BROAD SIDE WITH THE
                                                                                     FRONT END OF THE TRUCK KNOCKING IT INTO THE ENGINE BAY. INITIALLY I THOUGHT THE CONTACT WAS
                                                                                     NOT SEVERE BUT INSPECTION PROVED OTHERWISE. THE HOOD WAS CRUMPLED UP UNTO THE
                                                                                     WINDSHIELD, AND THE RADIATOR AND MOTOR WAS PUSHED SO FAR BACK THAT IT WAS NO LONGER
                                                                                     DRIVABLE. I BELIEVE MY SPEED WAS AROUND 30MPH UPON IMPACT WHICH SURPRISED ME THAT THE
                                                                                     ANIMAL WAS DEAD. THE TRUCK WAS TOWED TO A LOCAL BODY SHOP FOR AN INSURANCE ESTIMATE AS A
                                                                                     TOTAL LOSS. I WAS CONCERNED AS TO WHY THE AIRBAGS DID NOT DEPLOY SINCE THE DAMAGES WAS SO
                                                                                     GREAT. THE TECH EXPLAINED THAT THE SENSORS FOR THE AIRBAGS ARE LOCATED BEHIND THE BUMPER
                                                                                     OF THE TRUCK WHERE IMPACT WAS MINIMAL. BECAUSE THE CONTACT TO THE MOOSE KNOCKED HIM OFF
                                                                                     HIS LEGS THE LARGE BODY FELL INTO THE ENGINE COMPARTMENT AND COULD HAVE BEEN FATAL HAD IT A
                                                                                     FULL RACK OF ANTLERS. THANK GOD HE DID NOT! THOUGH WE HAVE PURCHASED A 2013 REPLACEMENT
                                                                                     OF THE SAME TRUCK, THE AIRBAGS NOT DEPLOYING IS STILL A CONCERN AS A DESIGN FLAW AND NEED TO
                                                                                     BE ADDRESSED. *TR

10572518 TOYOTA TUNDRA          2012                12/24/12              03/15/14
                                                                                     ON SUNDAY, MARCH 16, 2014, AT APPROXIMATELY 12:50PM, NORTHBOUND TRAFFIC ON LAKE SHORE
                                                                                     DRIVE WAS BROUGHT TO A HALT BY FOUR POLICE VEHICLES THAT SPREAD ACROSS THE FOUR
                                                                                     NORTHBOUND LANES. THE POLICE VEHICLES WERE PARKED, ONE IN EACH LANE. THE OFFICERS HAD
                                                                                     CREATED A ROAD BLOCK. MY CAR WAS IN THE FAR EAST LANE IMMEDIATELY BEHIND A PARKED POLICE
                                                                                     VEHICLE. I PLACED MY VEHICLE IN PARK, BUT KEPT THE ENGINE RUNNING. MINUTES LATER, A BLACK
                                                                                     CHRYSLER SEDAN DRIVING AT A HIGH SPEED (ESTIMATED AT 55-100MPH PER POLICE REPORTS) WAS BEING
                                                                                     PURSUED BY THE POLICE IN A HIGH SPEED CHASE. THE BLACK CHRYSLER APPROACHED MY STATIONARY
                                                                                     VEHICLE FROM THE REAR WITH NO SIGNS OF SLOWING DOWN. I TOLD MY FAMILY WE WERE ABOUT TO BE
                                                                                     HIT AND SOON AFTER WE FELT THE IMPACTS FIRST FROM THE BLACK SEDAN HITTING US FROM BEHIND
                                                                                     AND THEN FROM THE FRONT WHEN MY CAR WAS PUSHED INTO THE PARKED POLICE VEHICLE AHEAD OF
                                                                                     US. MY HEAD HIT THE STEERING WHEEL CAUSING AN ABRASION AND BLEEDING. NONE OF THE AIRBAGS
                                                                                     DEPLOYED DESPITE A HIGH SPEED IMPACT FROM THE REAR AND A SECONDARY IMPACT IN THE FRONT. *TR

10573606 TOYOTA AVALON HYBRID   2013                03/16/14              03/19/14


                                                                                 Exhibit 11 - Page 2
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 4 of 13 Page ID
                                                        Toyota#:2370
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date        Full Text
                                                                                   I REAR ENDED A TRUCK FULL BUMPER TO FULL BUMPER COLLISION GOING ABOUT 25-30MPH. MY ENTIRE
                                                                                   FRONT END WAS CRUSHED, RADIATOR AND TRANSMISSION BUSTED, AND FRONT BUMPER PULLED OFF,
                                                                                   AND INSIDE CAR UNDER STEERING WHEEL HAD BEEN SLIGHTLY PUSHED OUT TOWARDS DRIVER SEAT. MY
                                                                                   CAR WAS TOTALED. I BUSTED THE WINDSHIELD WITH MY HEAD WHEN I HIT IT GIVING ME A CONCUSSION
                                                                                   AND HAD CONTUSIONS TO MY CHEST FROM HITTING STEERING WHEEL, AND CONTUSION AND SPRAIN TO
                                                                                   MY RIGHT HAND. NO ONE INCLUDING POLICE, FIREMEN, AMBULANCE, AND WRECKING YARD COULD
                                                                                   BELIEVE MY AIR BAGS DID NOT DEPLOY. MY HUSBAND AND I CONTACTED TOYOTA ABOUT THIS AND THEY
                                                                                   ASSURED ME IT SHOULD NOT HAVE DEPLOYED AND SENT ME AN EMAIL LINK TO READ DESCRIBING WHEN
                                                                                   AIR BAGS SHOULD DEPLOY. WHEN I CALLED BACK AFTER READING THE EMAIL AND TOLD THE MAN WHAT
                                                                                   THE EMAIL SAID AND THAT MY AIR BAG SHOULD HAVE DEPLOYED HE CALLED ME A LIAR, AND SAID THAT
                                                                                   WAS NOT WHAT THE EMAIL SAID. MY HUSBAND THEN CALLED AND REQUESTED INFORMATION FROM EDR
                                                                                   BE DOWNLOADED AND READ. TOYOTA NEVER RETURNED OUR PHONE CALL AND NEVER RETRIEVED
                                                                                   INFORMATION FROM EDR, AND NOW INSURANCE HAS TAKEN POSSESSION OF THE VEHICLE AND IT IS
                                                                                   GONE. A MONTH LATER WE STILL HAVE NEVER RECEIVED A RETURN PHONE CALL OR EXPLANATION FROM
                                                                                   TOYOTA. *TR
10587263 TOYOTA COROLLA        2011               04/02/14              05/08/14
                                                                                   MY VEHICLE WAS AT FULL STOP AT THE TRAFFIC LIGHT WAITING FOR GREEN LIGHT. SUDDENLY A VEHICLE
                                                                                   HITTING ME FROM BEHIND AND CAUSING ME TO HIT ANOTHER CAR IN FRONT. A TOTAL OF 3 VEHICLES
                                                                                   INVOLVED IN THIS ACCIDENT AND MY VEHICLE WAS IN THE MIDDLE. THE IMPACT WAS SO SEVERE
                                                                                   RESULTING IN (1) NEAR TOTAL LOSS BOTH FRONT AND REAR OF MY VEHICLE; AND (2) BODILY INJURES. AS
                                                                                   A RESULT OF THIS SEVERE IMPACT, THIS VEHICLE IS NOT LONGER ABLE TO DRIVE AND WAS TOLLED BY A
                                                                                   TOLL TRUCK. MOREOVER, NONE OF THE AIRBAGS IN THIS VEHICLE (2013 COROLLA) WERE DEPLOYED AS A
                                                                                   RESULT FROM THIS SEVERE ACCIDENT. THIS VEHICLE WAS PURCHASED BRAND NEW WITHIN THE PAST 6-
                                                                                   MONTH FROM A LOCAL DEALERSHIP. *TR
10595402 TOYOTA COROLLA        2013               05/29/14              06/01/14
                                                                                   ON WEDNESDAY, JULY 30, 2014 I WAS DRIVING ON I-5 SOUTH BOUND, JUST BEFORE CANNON ROAD EXIT.
                                                                                   TRAFFIC WAS GOING AT 35-40 MPH, HOWEVER, AT TIMES COMING TO COMPLETE STOPS. TRAFFIC WAS
                                                                                   VERY SLOW AHEAD SO I BRAKE AND CAME NEAR A COMPLETE STOP. I LOOKED IN THE REARVIEW MIRROR
                                                                                   AND NOTICED THE CAR BEHIND ME APPROACHING AT A VERY HIGH SPEED, I WAS CONSTRAINED ON BOTH
                                                                                   SIDES AND UNABLE TO MOVE TO AVOID AN ACCIDENT. THE CAR REAR-ENDED ME AT A HIGH SPEED AND
                                                                                   WITHIN SECONDS PUSHED ME AT A HIGH SPEED INTO THE CAR IN FRONT OF ME, I DID BRACE FOR THE
                                                                                   IMPACT BUT THE SEATBELT NEVER TENSIONED OR LOCKED AND NO AIRBAGS DEPLOYED IN MY VEHICLE
                                                                                   EVEN THOUGH MY FRONT END WAS IMPACTED SEVERELY. I PUT MY ARMS UP AND TWISTED MY BODY TO
                                                                                   THE LEFT IN ORDER TO PROTECT MYSELF. I USED MY OWN BODY AS A PROTECTION. I AM CURRENTLY
                                                                                   BEING TREATED FOR WHIPLASH AND SHOULDER PAIN DUE TO NO ACTIVE OR PASSIVE SYSTEM IN THE CAR
                                                                                   BEING DEPLOYED. I CONSIDER THIS A VERY SERIOUS SAFETY CONCERN AND WANT TO ENSURE IT IS
                                                                                   ADDRESSED AS SOON AS POSSIBLE TO PREVENT OTHERS FROM HAVING TO GO THROUGH AN ACCIDENT
                                                                                   WITH NO ACTIVE OR PASSIVE RESTRAINTS WORKING. *TR..UPDATED 12/09/15 *BF UPDATED
                                                                                   08/28/2017*CT
10619297 TOYOTA COROLLA        2013               07/30/14              08/06/14




                                                                               Exhibit 11 - Page 3
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 5 of 13 Page ID
                                                        Toyota#:2371
                                                               ODI Complaints


ODI No.   Make   Model          Year Failure Date              Complaint Date      Full Text
                                                                                   TL* THE CONTACT OWNED A 2013 TOYOTA AVALON HYBRID. THE CONTACT'S VEHICLE WAS STRUCK BY A
                                                                                   DRUNK DRIVER, WHICH CAUSED THE CONTACT TO CRASH THE VEHICLE INTO AN EMBANKMENT. THE
                                                                                   VEHICLE ROLLED OVER SEVERAL TIMES. THE AIR BAGS FAILED TO DEPLOY. THE CONTACT AND FRONT
                                                                                   PASSENGER WERE INJURED AND RECEIVED MEDICAL ATTENTION. THE DRIVER FROM THE OTHER VEHICLE
                                                                                   ALSO SUSTAINED INJURIES. A POLICE REPORT WAS FILED AND THE VEHICLE WAS DESTROYED. THE
                                                                                   MANUFACTURER WAS NOTIFIED. THE FAILURE OCCURRED WHILE DRIVING 40 MPH. THE APPROXIMATE
10627178 TOYOTA AVALON HYBRID   2013                08/07/14              08/21/14 FAILURE MILEAGE WAS 9,500.
                                                                                   TRAVELING WEST, A DRIVER HAD CAME TO A COMPLETE STOP IN THE HWY AND SITTING THERE WITH TURN
                                                                                   SIGNAL, I SLOWED DOWN THINKING SHE WAS GOING TO TURN (IT APPEARED AS THOUGH SHE WAS STILL
                                                                                   MOVING) LOOKED AT GPS SCREEN AND LOOKED UP AGAIN TO SEE THAT I WAS GOING TO HIT THE REAR OF
                                                                                   HER SUV. COLLISION OCCURRED WITH NO AIR BAG DEPLOYMENT. HAD IT NOT BEEN FOR WEARING A SEAT
                                                                                   BELT THE RESULTS WOULD HAVE BEEN MUCH WORSE. MY VEHICLE SUSTAINED 16,000 DOLLARS WORTH
                                                                                   OF DAMAGE AND WAS A TOTAL LOSS. UPON INSPECTION BOTH THE AIR BAG IMPACT SENSORS WERE
                                                                                   BROKEN. THE BODY SHOP WHO LOOKED AT THE VEHICLE COULD NOT BELIEVE THAT THE AIR BAGS DID NOT
10644861 TOYOTA COROLLA         2012                10/03/14              10/15/14 DEPLOY. *TR
                                                                                   TL* THE CONTACT OWNS A 2012 TOYOTA COROLLA. THE CONTACT STATED THE WHILE DRIVING AT 45 MPH,
                                                                                   THE CONTACT CRASHED INTO A DEER THAT CAME INTO ITS PATH PUSHING THE RADIATOR INTO THE
                                                                                   ENGINE BLOCK. THE FRONT DRIVER AND PASSENGER AIR BAGS FAILED TO DEPLOY. THE CONTACT SUFFERED
                                                                                   INJURIES TO THE SHOULDER, NECK, SPINE, FEET AND EXTENSIVE NERVE DAMAGE. THE FRONT PASSENGER
                                                                                   SUFFERED A PANIC ATTACK. THE CONTACT AND PASSENGER BOTH REQUIRED MEDICAL ATTENTION. THE
                                                                                   VEHICLE WAS DESTROYED. A POLICE REPORT WAS FILED. THE MANUFACTURER WAS MADE AWARE OF THE
                                                                                   FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 50,000.
10653877 TOYOTA COROLLA         2012                06/17/14              11/10/14
                                                                                   MY 2013 TOYOTA COROLLA WAS INVOLVED IN A COLLISION ON 10/07/14, IN WHICH MY SON WAS DRIVING
                                                                                   THE VEHICLE. THE OTHER DRIVER MADE A ILLEGAL LEFT TURN IN FRONT OF MY SON. THE VEHICLE
                                                                                   SUSTAINED MASSIVE FRONT END DAMAGE. MAJORITY OF THE FRONT END WAS CAVED IN, YET THE AIRBAG
                                                                                   DID NOT DEPLOY. MY SON SUSTAINED SOME INJURIES AND SOUGHT MEDICAL ATTENTION. ..UPDATED
10661297 TOYOTA COROLLA         2013                10/07/14              11/29/14 12/11/14 *BF UPDATED 06/2/2015 *JS
                                                                                   IT WAS A FOUR CAR PILE UP. A CAR THAT WAS TWO CARS IN FRONT OF ME SUDDENLY STOPPED AND
                                                                                   CAUSE TRAFFIC TO COME TO A COMPLETE STOP, NOBODY WAS HIT AT FIRST. A BLACK TRUCK DID NOT
                                                                                   REALIZE TRAFFIC HAD STOPPED AND HAD A LOT OF SPEED ON HIM AND CRASHED INTO A VAN THAT WAS
                                                                                   BEHIND ME WHICH CRASHED INTO MY TOYOTA COROLLA WHICH CAUSED ME TO RUN INTO THE SUBURBAN
                                                                                   IN FRONT OF ME. MY CAR AND THE VAN WHO HIT ME WERE TOTALLED OUT, BUT DURING THE WRECK MY
                                                                                   AIR BAG NEVER DEPLOYED AND THE GUY WHO WORKED AT THE TOWING PLACE SAID HE DOES NOT SEE
                                                                                   WHY MY AIR BAG DID NOT DEPLOY. HE SAID IT SHOULD HAVE DEPLOYED. *TR
10668507 TOYOTA COROLLA         2011                07/30/14              12/27/14
                                                                                   TL* THE CONTACT OWNS A 2013 TOYOTA AVALON. WHILE DRIVING APPROXIMATELY 30-35 MPH, THE
                                                                                   CONTACT PASSED OUT BEHIND THE WHEEL. THE VEHICLE VEERED OFF INTO A DITCH AND CRASHED INTO A
                                                                                   CONCRETE POLE. THE AIR BAGS FAILED TO DEPLOY. THE CONTACT SUSTAINED A FRACTURED BACK THAT
                                                                                   REQUIRED MEDICAL ATTENTION. A POLICE REPORT WAS FILED. THE VEHICLE WAS TOWED TO A COLLISION
                                                                                   CENTER BUT THE CAUSE OF THE FAILURE WAS NOT DETERMINED. THE MANUFACTURER WAS MADE AWARE
                                                                                   OF THE FAILURE. THE FAILURE MILEAGE WAS 1,000. UPDATED 03/24/15*LJ UPDATED 9/15/2017*CN
10672254 TOYOTA AVALON          2013                11/22/14              01/13/15




                                                                                 Exhibit 11 - Page 4
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 6 of 13 Page ID
                                                        Toyota#:2372
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date      Full Text
                                                                                 THIS AM I HIT A DEER ON THE WAY TO WORK HEAD ON AT 65-67 MPH AND NOT ONE AIR BAG DEPLOYED!!!
                                                                                 THE ENTIRE FRONT END CRUMPLED TO THE WINDSHIELD AREA AND THE RADIATOR AND PARTS TORN LOSE
                                                                                 TO THE TOP OF ENGINE AND NOT ONE AIR BAG DEPLOYED. EVERYONE AT THE WRECK COULD NOT BELIEVE
                                                                                 IT AND NOW I AM TERRIFIED OF THE CAR IF DIRECT CONTACT AT THAT SPEED DOES NOT OPEN THE SAFETY
10678631 TOYOTA COROLLA        2014               01/23/15              01/23/15 EQUIPMENT WHAT WILL? THIS CAR IS NOT SAFE. *TR
                                                                                 THE FIRST ACCIDENT IN THIS CAR, I RAN OFF THE ROAD AND LOST CONTROL HITTING A TREE. THE AIR BAGS
                                                                                 DID NOT DEPLOY. I SUSTAINED AN INJURY FROM THIS ACCIDENT. MY LEFT LEG BROKE. THE SECOND
                                                                                 ACCIDENT, I CLIPPED A DEER ON THE FRONT RIGHT OF THE CAR. THE AIR BAGS DID NOT DEPLOY. NO
                                                                                 INJURIES RESULTED FROM THIS ACCIDENT. THE THIRD AND FINAL ACCIDENT, I REAR-ENDED A TRUCK AT 60
                                                                                 MPH. THE AIR BAGS DID NOT DEPLOY. I SUSTAINED MINIMAL INJURIES IN THIS ACCIDENT, MOSTLY SPRAINS
10680647 TOYOTA COROLLA        2012               12/19/13              02/02/15 AND BRUISES. *TR
                                                                                 MY DAUGHTER WAS DRIVING THE 2013 TOYOTA COROLLA AND WAS INVOLVED IN A MAJOR COLLISION.
                                                                                 SHE HAD MADE A LEFT HAND TURN INTO TRAFFIC AND STRUCK A NISSIAN PICKUP TRUCK. THE COLLISON
                                                                                 CAUSED HER VEHICLE TO SPIN AND CRASH INTO A STEEL LIGHT POLE HEAD ON. THE AIR BAG SYSTEM
                                                                                 FAILED TO DEPLOY AND THE SEATBELT SYSTEM FAILED TO WORK PROPERLY CAUSING HER HEAD TO HIT THE
                                                                                 STEERING WHEEL . THE VEHICLE SUSTAINED OVER $8000.00 IN DAMAGE INCLUDING FRAME DAMAGE. *JS
10690715 TOYOTA COROLLA        2013               02/18/15              02/25/15
                                                                                 THERE WAS A HEAD-ON COLLISION WITH ONE VEHICLE (CAR) THAT SPENT MY CAR AROUND AND I
                                                                                 COLLIDED HEAD-ON AGAIN WITH ANOTHER VEHICLE THAT WAS BEHIND ME. THE AIRBAGS DID NOT DEPLOY
                                                                                 AFTER EITHER COLLISION. I HIT THE STEERING WHEEL AND SUSTAINED INJURIES TO MY FACE (MOUTH,
                                                                                 CHEEK, AND NOSE). ... UPDATED 03/19/15*BF ....UPDATED 04/08/15 *BF UPDATED 6/18/2015*JS
                                                                                 11/4/2015*JS.. ......UPDATED 12/17/15 *BF *TR UPDATED 9/27/2017*CN
10692501 TOYOTA COROLLA        2013               03/01/15              03/06/15
                                                                                 OUR 2013 TOYOTA COROLLA VEHICLE SUDDENLY AND WITHOUT WARNING BECAME STUCK IN A SNOW
                                                                                 SQUALL. THE VEHICLE'S HEADLIGHTS WERE ON AND DRIVER WAS WEARING A SEATBELT, BUT ALSO PUT ON
                                                                                 THE VEHICLE'S FLASHERS TO DECLARE DISTRESS. A TRUCK FROM THE OPPOSITE DIRECTION APPARENTLY
                                                                                 CROSSED OVER INTO MY LANE AND HIT MY VEHICLE HEAD ON WITHOUT WARNING. THE 2013 TOYOTA
                                                                                 COROLLA'S AIRBAG DID NOT DEPLOY AND DRIVER OF THE 2013 TOYOTA COROLLA (WHO WAS NOT DRIVING
                                                                                 AS THE VEHICLE WAS STUCK IN SNOW, BUT DID STILL HAVE HER SEATBELT ON) REQUIRED TRANSPORT VIA
                                                                                 AMBULANCE TO HOSPITAL FOR LACERATION TO LIP/CHIN AREA REQUIRING 25 STITCHES AND WAS LATER
                                                                                 DIAGNOSED WITH RIB FRACTURES. *TR
10701332 TOYOTA COROLLA        2013               02/16/14              03/24/15
                                                                                 MY VEHICLE SLAMMED INTO THE BACK OF A STOPPED VEHICLE AFTER I PRESSED ON THE BRAKES. MY
                                                                                 ENTIRE FRONT END WAS EXTREMELY DAMAGED. MY 14 YEAR OLD AVERAGE SIZED DAUGHTER WAS
                                                                                 SITTING IN THE PASSENGER SEAT. AIR BAGS DID NOT DEPLOY. MY CAR WAS EXTREMELY DAMAGED (THE
10702777 TOYOTA COROLLA        2015               03/28/15              03/31/15 ENTIRE FRONT END---HOOD AND ALL. IT WAS SMOKING AFTER THE CRASH).
                                                                                 TL* THE CONTACT OWNED A 2014 TOYOTA COROLLA. WHILE DRIVING AT AN UNKNOWN SPEED, THE
                                                                                 CONTACT'S VEHICLE CRASHED INTO ANOTHER VEHICLE. THE AIR BAGS FAILED TO DEPLOY. A POLICE REPORT
                                                                                 WAS FILED AND THERE WERE NO INJURIES. THE VEHICLE WAS TOWED TO AN INDEPENDENT MECHANIC
                                                                                 WHERE IT WAS DECLARED TOTALED. THE MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE
10713343 TOYOTA COROLLA        2014               04/22/15              04/28/15 FAILURE MILEAGE WAS 17,000. UPDATED 05/29/15*JB




                                                                               Exhibit 11 - Page 5
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 7 of 13 Page ID
                                                        Toyota#:2373
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date     Full Text
                                                                                TL* THE CONTACT OWNS A 2012 TOYOTA TACOMA. WHILE DRIVING AT APPROXIMATELY 35 MPH, THE
                                                                                CONTACT'S VEHICLE CRASHED INTO THE SIDE OF ANOTHER VEHICLE CAUSING SIGNIFICANT DAMAGE TO
                                                                                THE FRONT END. THE AIR BAGS FAILED TO DEPLOY. THERE WERE NO INJURIES AND A POLICE REPORT WAS
                                                                                FILED. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
                                                                                FAILURE. THE FAILURE MILEAGE WAS 29,000. UPDATED 8/10/15*CN THE CONSUMER STATED THE
                                                                                REPAIR COST APPROXIMATELY $10,000. UPDATED 11/24/2015*JS
10724322 TOYOTA TACOMA         2012               06/06/15              06/09/15
10897373 TOYOTA COROLLA        2013               08/11/16              08/20/16 I HAD A VERY BAD ACCIDENT ON 8-11-2016 MY CAR IS TOTAL LOSS. MY AIRBAG DID NOT DEPLOY.
                                                                                 SUBSTANTIAL FRONTAL IMPACT WITHOUT AIR BAG DEPLOYMENT OR SEATBELT PRE-TENSIONERS BEING
                                                                                 ACTIVATED. T- BONE ACCIDENT WITH FRONT IMPACT TO MY TACOMA AT 45 MPH HIGHWAY SPEED
10908928 TOYOTA TACOMA         2015               08/24/16              09/23/16 IMPACTING THE REAR AXLE OF A FULL SIZED PICK-UP.
10911117 TOYOTA COROLLA        2016               10/02/16              10/03/16 AIRBAGS DID NOT DEPLOY AT TIME OF CRASH WHICH THEY SHOULD HAVE.
                                                                                 TL* THE CONTACT OWNS A 2013 TOYOTA COROLLA. WHILE DRIVING 55 MPH, THE DRIVER LOST CONTROL
                                                                                 OF THE VEHICLE AND CRASHED INTO THE GUARDRAIL. THE VEHICLE ROLLED OVER. THE AIR BAGS FAILED TO
                                                                                 DEPLOY. A POLICE REPORT WAS FILED. MINOR INJURIES WERE SUSTAINED, BUT DID NOT REQUIRE MEDICAL
                                                                                 ATTENTION. THE VEHICLE WAS TOWED TO A YARD AND WAS NOT DIAGNOSED. THE MANUFACTURER WAS
                                                                                 NOT NOTIFIED OF THE AIR BAG FAILURE. THE FAILURE MILEAGE WAS 51,000.
10930209 TOYOTA COROLLA        2013               12/04/16              12/06/16
                                                                                 YESTERDAY MY SON WAS IN AN ACCIDENT WHERE HE REAR ENDED ANOTHER CAR AT AROUND 40 MPH,
                                                                                 THE OTHER CAR WAS STOPPED. THE ACCIDENT OCCURRED ON A CITY STREET IN FREMONT, CALIFORNIA. A
                                                                                 POLICE REPORT WAS FILED. WHAT IS CONCERNING IS THAT THE AIR BAGS DID NOT DEPLOY. SEE THE
10945149 TOYOTA TACOMA         2017               01/12/17              01/13/17 ATTACHED PHOTO.
                                                                                 INVOLVED IN A HIT AND RUN CAR ACCIDENT ON 01/23/2017 WHERE I WAS REAR ENDED BY A VEHICLE
                                                                                 DRIVING APPROXIMATELY 60-70 MPH. I WAS STATIONARY AT 0MPH ON TH HIGHWAY WAITING ON TRAFFIC
                                                                                 TO CLEAR UP .THE HIT FROM THE UNIDENTIFIED DRIVER CAUSED ME TO HIT MY HEAD ON THE STEERING
                                                                                 WHEEL ( SEATBELT DIDN'T WORK) AND RAMMED ME INTO THE CAR IN FRONT OF ME, CONTACTING THE
                                                                                 RIGHT FRONT OF MY CAR WITH THE REAR LEFT SIDE OF THE CAR IN FRONT OF ME. AIRBAG DID NOT
                                                                                 DEPLOY. THE UNKNOWN PERSON THAT HIT ME TRIED TO LEAVE THE SCENE AND HIT ME AGAIN AS HE
                                                                                 DIDN'T MAKE IT ALL THE WAY AROUND ME CAUSING ME TO SWING AND HIT MY HEAD AGAIN ( SEATBELT
                                                                                 DID NOT WORK AGAIN) PICTURES SHOW EVIDENCE OF 2 LICENSE PLATE INDENTS ON THE BACK BUMPER. I
                                                                                 HAVE THUS SUSTAINED INJURIES FROM THE ACCIDENT AND AT THIS TIME AM STILL UNDERGOING
                                                                                 TREATMENT FOR A HEAD CONCUSSION, AND BULGING DISC IN MY NECK. THE VEHICLE WAS DETERMINED
                                                                                 TO BE A TOTAL LOSS OR ALSO KNOWN AS A TOTALED VEHICLE.
11003902 TOYOTA COROLLA        2014               01/23/17              07/09/17
                                                                                 I HIT A DEER DOING 50 MPH AND MY AIRBAGS NEVER DEPLOYED. I CONTACTED BUTLER TOYOTA OF
                                                                                 MACON GEORGIA AND ASKED THEM TO PLEASE RESEARCH THIS ISSUE AND THEY HAVE NOT CONTACTED
11019081 TOYOTA COROLLA        2017               08/04/17              08/23/17 ME BACK. IT HAS BEEN OVER 2 WEEKS NOW.
                                                                                 TL* THE CONTACT OWNED A 2016 TOYOTA COROLLA. WHILE DRIVING APPROXIMATELY 55 MPH, THE
                                                                                 VEHICLE HYDROPLANED AND CRASHED INTO THE MEDIAN. THE CONTACT STATED THAT THE FRONT END OF
                                                                                 THE VEHICLE WAS DAMAGED. THE AIR BAGS FAILED TO DEPLOY. THE CONTACT SUSTAINED AN INJURY TO
                                                                                 THE BACK THAT REQUIRED MEDICAL ATTENTION. A POLICE REPORT WAS FILED. THE VEHICLE WAS TOWED
                                                                                 TO A TOW YARD. THE VEHICLE WAS DESTROYED. THE DEALER WAS NOT CONTACTED. THE VEHICLE WAS
                                                                                 NOT REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE
11019427 TOYOTA COROLLA        2016               08/22/17              08/24/17 MILEAGE WAS 26,000.



                                                                               Exhibit 11 - Page 6
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 8 of 13 Page ID
                                                        Toyota#:2374
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date        Full Text
                                                                                   DRIVER WAS IN A SERIOUS ACCIDENT AND THE AIR BAGS DID NOT DEPLOY. VEHICLE WAS GOING 25-30 MPH
                                                                                   AND HIT A LARGER VEHICLE FROM BEHIND. AIR BAGS DID NOT DEPLOY FOR THE DRIVER. NO PASSENGER IN
                                                                                   CAR. DRIVER WAS PROVIDED EMERGENCY MEDIAL ATTENTION AT THE SCENE.
11021237 TOYOTA COROLLA        2013               07/29/17              09/03/17
                                                                                 I WAS DRIVING SOUTHBOUND ON THE I-5 GOING 75 MPH WHEN I VEERED OFF THE ROAD INTO A DITCH.
                                                                                 THE ENTIRE VEHICLE IS DAMAGED, ESPECIALLY THE FRONT END. THE VEHICLE IS TOTALED AND THE AIR
                                                                                 BAGS DID NOT DEPLOY. EMS TOOK ME TO THE HOSPITAL BECAUSE I HAD HORRIBLE CHEST PAIN AND IT
                                                                                 WAS HARD TO BREATHE. I HAD TO SPEND THE NIGHT IN THE HOSPITAL SO THAT THEY COULD MONITOR MY
                                                                                 CHEST BECAUSE I NOW HAVE A BROKEN MY STERNUM. THE DOCTORS TOLD ME THAT IF MY AIR BAGS
11022176 TOYOTA COROLLA        2016               09/01/17              09/07/17 DEPLOYED, I WOULD NOT HAVE BROKEN MY STERNUM.
                                                                                 I HAVE BEEN IN TWO ACCIDENTS WHERE BOTH TIMES I WAS RAN OFF THE ROAD INTO A DITCH. IN NEITHER
                                                                                 ACCIDENT DID ANY OF THE AIR BAGS DEPLOY BUT I DEFINITELY HIT HARD ENOUGH IN WHICH THEY SHOULD
                                                                                 HAD. ONE TIME MY CHILD WAS IN THE BACK SEAT. I HIT A DITCH FILLED WITH HUGE ROCKS THE FIRST
                                                                                 ACCIDENT WAS SETTLED AT OVER $1700 AND THE 2ND ACCIDENT IS STILL IN THE CLAIMS PORTION OF THE
                                                                                 ACCIDENT, WHERE I WAS RAN OFF THE ROAD. THE AIR BAGS SHOULD HAD DEPLOYED BUT FROM THE
                                                                                 NEGATIVE PUBLICITY IT MAY HAD CAUSED MORE DAMAGE, AND THATBIS VERY SCARY TO THINK ABOUT
                                                                                 SEEING THAT MY 5 YEAR OLD WAS INVOLVED IN ONE OF THE ACCIDENTS. THE ACCIDENT WAS ON A ROAD
                                                                                 WITH A SPEED LIMIT OF 35-40 MPH WITH NO STOP SIGNS OR STOP LIGHTS UNTIL THE END OF THE
                                                                                 ESTIMATED 2 MILE ROAD.
11023892 TOYOTA COROLLA        2016               08/17/17              09/17/17
                                                                                 TL* THE CONTACT OWNS A 2011 TOYOTA COROLLA. WHILE DRIVING VARIOUS SPEEDS, THE CONTACT
                                                                                 CRASHED INTO ANOTHER VEHICLE. THE AIR BAG FAILED TO DEPLOY. THE CONTACT SUSTAINED BACK AND
                                                                                 KNEE INJURIES THAT REQUIRED MEDICAL ATTENTION. A POLICE REPORT WAS FILED. THE VEHICLE WAS
                                                                                 DRIVEN TO AN INDEPENDENT MECHANIC AND THE BODY DAMAGE WAS REPAIRED. THE VEHICLE WAS NOT
                                                                                 TAKEN TO A DEALER. THE VIN WAS INCLUDED IN NHTSA CAMPAIGN NUMBER: 16V340000 (AIR BAGS). THE
                                                                                 MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 79,000.
11033111 TOYOTA COROLLA        2011               03/05/17              10/12/17
                                                                                 TL* THE CONTACT OWNED A 2015 TOYOTA COROLLA. WHILE DRIVING APPROXIMATELY 36 MPH, THE
                                                                                 DRIVER LOST CONTROL OF THE STEERING AND THE VEHICLE ROLLED OVER MULTIPLE TIMES BEFORE
                                                                                 CRASHING INTO A WOODED AREA. DURING THE INCIDENT, THE FRONT END OF THE VEHICLE WAS SEVERELY
                                                                                 DAMAGED, BUT THE AIR BAG DID NOT DEPLOY. THE DRIVER SUSTAINED A CONCUSSION, AND AN INJURED
                                                                                 BACK AND RIBS. MEDICAL ATTENTION WAS RECEIVED. A POLICE REPORT WAS FILED. THE VEHICLE WAS
                                                                                 DESTROYED AND TOWED. THE MANUFACTURER AND LOCAL DEALER WERE NOT NOTIFIED. THE FAILURE
11034091 TOYOTA COROLLA        2015               08/11/17              10/17/17 MILEAGE WAS 24,000.
                                                                                 MY SON WAS IN AN ACCIDENT AND HIT A TREE. THE CAR WAS TOTALED AND THE AIR BAGS NEVER
11046609 TOYOTA COROLLA        2015               06/27/17              11/16/17 DEPLOYED AS A RESULT HE HIT THE WINDSHIELD WITH HIS HEAD AND NEEDED STITCHES
                                                                                 TL* THE CONTACT OWNED A 2014 TOYOTA TACOMA. WHILE DRIVING APPROXIMATELY 50 MPH, THE
                                                                                 DRIVER ATTEMPTED TO SWITCH TO THE RIGHT LANE AND CRASHED INTO THE REAR OF THE PRECEDING
                                                                                 VEHICLE. NONE OF THE AIR BAGS DEPLOYED AND THERE WERE NO WARNING INDICATORS ILLUMINATED. A
                                                                                 POLICE REPORT WAS FILED. THERE WERE NO INJURIES. THE VEHICLE WAS TOTALED AND TOWED TO A TOW
                                                                                 YARD. THE DEALER WAS NOT CALLED. THE MANUFACTURER WAS MADE AWARE OF THE FAILURE AND
                                                                                 STATED THAT IT WOULD BE INVESTIGATED; HOWEVER, THE CONTACT WAS NOT CALLED BACK. THE FAILURE
                                                                                 MILEAGE WAS APPROXIMATELY 54,000. *TT UPDATED 10/2/18*JB
11115644 TOYOTA TACOMA         2014               07/17/18              08/03/18



                                                                               Exhibit 11 - Page 7
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 9 of 13 Page ID
                                                        Toyota#:2375
                                                               ODI Complaints


ODI No.   Make   Model        Year Failure Date              Complaint Date        Full Text
                                                                                   ON 08/07/2018, I WAS IN A CAR (2016 TOYOTA COROLLA) ACCIDENT WHERE ANOTHER CAR SLAMMED ME
                                                                                   IN THE REAR AND I'VE HIT A CHEVY PICKUP IN THE BACK. THE PICK-UP WAS COMING TO A STOP WHICH I
                                                                                   WAS SLOWING DOWN AS WELL AND I'M ASSUMING THE CAR THAT WAS BEHIND DID NOT PAID ATTENTION.
                                                                                   THEREFORE, HE HIT ME BETWEEN 45-50 MPH IN THE BACK WHICH I'VE HIT THE TRUCK ABRUPTLY AT 30-
                                                                                   35MPH. MY AIRBAGS DID NOT DEPLOY WHICH IS VERY SHOCKING AND MY SHOULDER ALONG WITH MY
                                                                                   ARM SLAMMED INTO THE STEERING WHEEL. ALSO, I HAD A HARD TIME WITH MY BRAKES BECAUSE IT FELT
                                                                                   LIKE IT WAS STUCK AND WOULDN'T GO DOWN AS I WAS PRESSING ON IT. I'M SUFFERING FROM INTENSE
                                                                                   RIGHT LEG PAIN AS IF I'VE TORN THE MUSCLE BUT 10X'S WORST. EVER SINCE THE ACCIDENT, MY LEG HAS
                                                                                   BEEN GOING NUMB QUITE FREQUENTLY WHICH GOES INTO MY TOES. I'M WALKING WITH A LIMP AND MY
                                                                                   SHOULDER HAS SHARP PAIN AS WELL. I'M STARTING TO THINK THAT MY AIRBAGS WERE DEFECTIVE
                                                                                   BECAUSE IT SHOULD HAVE DEPLOY AS SOON AS THE IMPACT OCCURRED BUT IT DIDN'T...

11120041 TOYOTA COROLLA        2016               08/07/18              08/15/18
                                                                                   TL* THE CONTACT OWNS A 2018 TOYOTA COROLLA. WHILE DRIVING 20 MPH, THE CONTACT'S VEHICLE WAS
                                                                                   STRUCK BY ANOTHER VEHICLE ON THE FRONT AND DRIVER SIDES. THE AIR BAGS DID NOT DEPLOY. A POLICE
                                                                                   REPORT WAS FILED. THE CONTACT FRACTURED TWO VERTEBRAE IN THE NECK THAT REQUIRED MEDICAL
                                                                                   ATTENTION. THE VEHICLE WAS TOWED TO BALISE TOYOTA (1399 RIVERDALE ST, WEST SPRINGFIELD, MA
                                                                                   01089, (413) 306-3037), BUT WAS NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOT
                                                                                   NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS 3,300.
11132872 TOYOTA COROLLA        2018               09/29/18              10/02/18
                                                                                   TL* THE CONTACT OWNS A 2018 TOYOTA COROLLA. WHILE DRIVING 35 MPH, ANOTHER VEHICLE CRASHED
                                                                                   INTO THE FRONT OF THE CONTACT'S VEHICLE. THE AIR BAGS DID NOT DEPLOY. A POLICE REPORT WAS
                                                                                   FILED. THE CONTACT DISLOCATED HER RIGHT SHOULDER, SUSTAINED BACK AND NECK INJURIES, AND
                                                                                   BRUISES ON THE RIGHT KNEE, WHICH REQUIRED MEDICAL ATTENTION. THE VEHICLE WAS TAKEN TO PAGE
                                                                                   TOYOTA (21262 TELEGRAPH RD, SOUTHFIELD, MI 48033, (248) 352-8580) WHERE THE RADIATOR, FRONT
                                                                                   BUMPER, FRONT LAMPS, HOOD, AND PASSENGER DOOR WERE REPLACED WITH REFURBISHED PARTS. THE
                                                                                   MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 22,705.
11140641 TOYOTA COROLLA        2018               07/25/18              10/16/18
                                                                                   TL* THE CONTACT STATED THAT THE DRIVER OWNED A 2018 TOYOTA COROLLA. WHILE DRIVING
                                                                                   APPROXIMATELY 35 MPH, THE DRIVER LOST CONTROL OF THE VEHICLE AND CRASHED INTO AN
                                                                                   EMBANKMENT. THE DRIVERS AIR BAG FAILED TO DEPLOY. THE DRIVER WAS FATALLY INJURED DUE TO
                                                                                   INJURIES TO THE HEAD, CHEST, AND UPPER BODY. THE CONTACT STATED THAT THE DRIVER MAY NOT HAVE
                                                                                   BEEN WEARING A SEAT BELT. THE FRONT SEAT PASSENGER SUFFERED INJURIES TO THE CHEST, RIBS, AND
                                                                                   COLLAR BONE, WHICH REQUIRED MEDICAL ATTENTION. THE COLUMBIA POLICE DEPARTMENT WAS
                                                                                   PRESENT AND FILED REPORT NUMBER: 218158996. THE VEHICLE WAS TOWED TO THE DRIVER'S INSURANCE
                                                                                   COMPANY AND DEEMED DESTROYED. THE VEHICLE WAS NOT DIAGNOSED. THE MANUFACTURER WAS NOT
                                                                                   NOTIFIED. THE FAILURE MILEAGE WAS NOT AVAILABLE. *DT UPDATED 12/04/18*JB
11144852 TOYOTA COROLLA        2018               07/30/18              11/02/18




                                                                               Exhibit 11 - Page 8
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 10 of 13 Page ID
                                                        Toyota#:2376
                                                               ODI Complaints


ODI No.   Make   Model         Year Failure Date              Complaint Date      Full Text
                                                                                  TL* THE CONTACT OWNED A 2014 TOYOTA COROLLA. WHILE DRIVING APPROXIMATELY 55 MPH, THE
                                                                                  CONTACT ATTEMPTED TO AVOID AN ANIMAL IN THE ROAD AND CRASHED INTO A TREE. THE AIR BAGS DID
                                                                                  NOT DEPLOY. POLICE REPORT NUMBER: 107515 WAS FILED. THE CONTACT SUSTAINED A HEAD
                                                                                  CONCUSSION SEVERE BRUISING OF BOTH KNEES. THE CONTACT WAS TAKEN TO THE HOSPITAL IN AN
                                                                                  AMBULANCE. THE VEHICLE WAS TOWED TO A POLICE IMPOUND LOT AND LATER RETRIEVED BY THE
                                                                                  INSURANCE COMPANY. THE VEHICLE WAS NOT TAKEN TO THE DEALER FOR DIAGNOSTIC TESTING. THE
                                                                                  VEHICLE WAS DESTROYED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE
11154026 TOYOTA COROLLA        2014                03/06/17              11/26/18 FAILURE MILEAGE WAS 130,000.
                                                                                  MY VEHICLES AIRBAGS DID NOT DEPLOY I WAS HIT BY AN 18 WHEELER AT A HIGH RATE OF SPEED. THE
                                                                                  VEHICLE HAD AT LEAST 2 REAR END HITS BY THIS 18 WHEELER ESTIMATED AT A SPEED IN EXCESS OF 25
                                                                                  MILES PER HOUR FASTER THAN MINE (I WAS GOING AT 70MPH NORTHBOUND ON US 75, NINE MILES
                                                                                  SOUTH OF TULSA OKLAHOMA ON A SUNNY MONDAY AT 3PM). THE STREET WAS DRY. THE TRUCK INITIALLY
                                                                                  HIT ME ON MY REAR AND ON MY LEFT REAR QUARTER. I WAS SPUN IN FRONT OF THE TRUCK AND HE HIT
                                                                                  ME AGAIN ON THE REAR QUARTER AND THE BUMPER AND SPUN ME IN THE OPPOSITE DIRECTION AND
                                                                                  THEN PUSHED INTO THE GUARDRAIL AT AN ESTIMATED 40+ MPH. THE AIRBAGS DID NOT DEPLOY FOR ANY
                                                                                  OF THE THREE COLLISIONS (TWO IN THE REAR AND ONE IN THE FRONT).
11161898 TOYOTA AVALON         2012                11/19/18              12/17/18
                                                                                  MY DAUGHTER WAS INVOLVED IN A REAR END COLLISION WITH ANOTHER CAR THAT ABRUPTLY STOPPED
                                                                                  TO TURN. SHE WAS ONLY GOING 30 MPH AND HYDO-PLANNED INTO THE CAR AS A RESULT OF THE RAINY
                                                                                  CONDITIONS. THERE WAS MINIMAL DAMAGE DONE TO THE VEHICLE THAT SHE HIT BUT HER CAR
                                                                                  SUSTAINED SUBSTANTIAL DAMAGE TO THE FRONT END WHICH CAUSED FRAME DAMAGE. THE FRONT END
                                                                                  OF THE CAR WAS SEVERELY DAMAGED BUT NONE OF THE AIR BAGS DEPLOYED DESPITE DIRECT DAMAGE
11164041 TOYOTA COROLLA        2018                11/09/18              12/29/18 TO COLLIDING INTO THE STOPPED VEHICLE.
                                                                                  HIT A DEER AT APPROXIMATELY 60 MPH, FRONT END OF CAR WAS DESTROYED, WAS A TOTAL LOSS. AIR
11172963 TOYOTA COROLLA        2018                01/20/19              01/29/19 BAGS DID NOT DEPLOY AT ALL
                                                                                  TL* THE CONTACT OWNS A 2016 TOYOTA COROLLA. WHILE DRIVING 40 MPH, THE CONTACT REAR ENDED A
                                                                                  PARKED VEHICLE. THE AIR BAGS DID NOT DEPLOY. THERE WERE NO WARNING INDICATORS ILLUMINATED.
                                                                                  THE CONTACT SUSTAINED INJURIES TO THE UPPER BODY. MEDICAL ATTENTION WAS NOT RECEIVED. A
                                                                                  POLICE REPORT WAS FILED. THE VEHICLE WAS TOWED TO THE CONTACT'S INSURANCE COMPANY. THE
                                                                                  CAUSE OF THE FAILURE WAS NOT DETERMINED. THE MANUFACTURER AND DEALER WERE NOT MADE
                                                                                  AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 43,000.
11173072 TOYOTA COROLLA        2016                01/21/19              01/30/19
                                                                                  TL* THE CONTACT OWNS A 2014 TOYOTA COROLLA. WHILE DRIVING APPROXIMATELY 65 MPH, THE DRIVER
                                                                                  LOST CONTROL OF THE VEHICLE AND CRASHED. DURING THE CRASH, THE VEHICLE ROLLED OVER SEVERAL
                                                                                  TIMES AND THE FRONT END WAS SEVERELY DAMAGED; HOWEVER, THE AIR BAGS DID NOT DEPLOY. THE
                                                                                  DRIVER SUSTAINED AN INJURED LEFT ARM THAT REQUIRED MEDICAL ATTENTION. A POLICE REPORT WAS
                                                                                  FILED AND THE VEHICLE WAS TOWED. THE CAUSE OF THE FAILURE WAS NOT DETERMINED. THE
                                                                                  MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE DEALER WAS NOT CONTACTED. THE FAILURE
                                                                                  MILEAGE WAS 40,000. *DT *JS POLICE REPORTED STATED DRIVER FELL ASLEEP AND DRIFTED OFF THE
11184772 TOYOTA COROLLA        2014                10/28/17              03/07/19 ROADWAY. *JB




                                                                                Exhibit 11 - Page 9
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 11 of 13 Page ID
                                                        Toyota#:2377
                                                               ODI Complaints


ODI No.   Make   Model         Year Failure Date              Complaint Date        Full Text
                                                                                    IN MARCH 1 2019 AT 840 PM I WAS DRIVING MY TOYOTA COROLLA 2014 HEADING SOUTH ON ARCH
                                                                                    STREET IN PITTSFORD VERMONT. I DROVE DOWN THE ROAD WENT OVER A LITTLE HILL AND AS I CAME
                                                                                    OVER THE TINY HILL IN MY VISION I SAW A DRIVING CAR COMING TOWARDS ME IN THERE APPROPRIATE
                                                                                    LANE, WITH THERE HEADLIGHTS ON, THEN I SAW A PARKED CAR BLOCKING 70 PERCENT OF MY LANE. I HAD
                                                                                    NO CHOICE BUT TO HIT THE PARKED CAR. WHEN I HIT THE CAR MY AIR BAGS DID NOT DEPLOY. I DONT
                                                                                    REMEMBER ANYTHING AFTER MY FACE HIT THE STEERING WHEEL. MY AIR BAGS DID NOT DEPLOY! I HAVE
                                                                                    BROKEN BONES IN MY FACE AND CANT SEE CLEARLY OUT OF MY RIGHT EYE. IVE GONE TO A EYE MD WHO
                                                                                    IS A RETINA SPECIALIST AND SHE SAYS IM NOT GOING TO BE ABLE TO SEE OUT OF MY RIGHT EYE. I DO HAVE
                                                                                    A LAWYER BUT I BELIEVE IF I WOULD HAVE KNOWN ABOUT THIS DEFECT THAN I WOULD HAVE HAD THIS
                                                                                    FIXED AND WOULD HAVE HAD THE PROPER DEPLOY OF THE AIR BAG WHICH THEN I WOULD NOT BE LOSING
                                                                                    MY SITE. I WAS GOING 35 MPH.*DT*JB
11189840 TOYOTA COROLLA        2014                03/01/19              03/18/19
                                                                                  I HIT A DEER AND MY CAR IS POSSIBLE TOTALED, BUT NONE OF THE AIR BAG CAME OUT LIKE THEY SHOULD
11191169 TOYOTA COROLLA        2016                03/22/19              03/24/19 HAVE. I WAS DOING 55 MILES AN HOUR ON A 2 LANE RD WHEN A DEER JUMP OUT.
                                                                                  TL* THE CONTACT OWNED A 2017 TOYOTA TACOMA. WHILE DRIVING APPROXIMATELY 40 MPH, ANOTHER
                                                                                  VEHICLE CROSSED OVER THE DOUBLE YELLOW LINES AND STRUCK THE CONTACT'S VEHICLE HEAD ON.
                                                                                  NONE OF THE FRONTAL AIR BAGS DEPLOYED. POLICE REPORT NUMBER: [XXX] WAS FILED. THE VEHICLE
                                                                                  WAS TOWED TO A PRIVATE IMPOUND LOT. THE DRIVER AND PASSENGER IN THE CONTACT'S VEHICLE WERE
                                                                                  TRANSPORTED TO THE HOSPITAL VIA AMBULANCE. THE PASSENGER SUSTAINED A BROKEN KNEE CAP, HEAD
                                                                                  TRAUMA, AND WHIPLASH. THE DRIVER SUFFERED TWO HERNIATED DISCS AND NERVE DAMAGE. THE
                                                                                  VEHICLE WAS DESTROYED AND TOWED. THE VEHICLE WAS NOT DIAGNOSED. THE MANUFACTURER WAS
                                                                                  NOTIFIED OF THE FAILURE AND SENT A THIRD PARTY COMPANY TO INSPECT THE VEHICLE. THE DEALER WAS
                                                                                  NOT CONTACTED. THE APPROXIMATE FAILURE MILEAGE WAS 31,000. INFORMATION REDACTED
                                                                                  PURSUANT TO THE FREEDOM OF INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TT

11203097 TOYOTA TACOMA         2017                03/07/19              04/23/19
                                                                                  I WAS INVOLVED IN A FRONT END COLLISION GOING 35MPH AND THE AIRBAGS DID NOT DEPLOY. THIS IS
                                                                                  FASTER THAN THE SPEED AT WHICH THE MANUAL STATES AIRBAGS SHOULD DEPLOY FOR THIS VEHICLE. I
11203308 TOYOTA COROLLA        2015                09/04/18              04/24/19 WAS INJURED AS A RESULT OF THIS ACCIDENT.
                                                                                  TL* THE CONTACT OWNED A 2015 TOYOTA AVALON. THE CONTACT STATED THAT THE FRONT DRIVERS AIR
                                                                                  BAG FAILED. WHILE DRIVING 35 MPH, THE CONTACT WAS UNABLE TO STOP THE VEHICLE IN TIME AND
                                                                                  REAR ENDED ANOTHER VEHICLE. THE FRONT DRIVERS AIR BAG FAILED TO DEPLOY. THE CONTACT
                                                                                  SUSTAINED INJURIES TO THE CHEST AND NOSE, WHICH REQUIRED MEDICAL ATTENTION. THE VEHICLE WAS
                                                                                  DESTROYED AND TOWED. THE MANUFACTURER WAS CONTACTED. THE DEALER WAS NOT CONTACTED. A
                                                                                  POLICE REPORT WAS FILED. THE CAUSE OF THE FAILURE WAS NOT DIAGNOSED. THE VIN WAS NOT
                                                                                  AVAILABLE. THE APPROXIMATE FAILURE MILEAGE WAS 90,000.
11203313 TOYOTA AVALON         2015                04/01/19              04/24/19
                                                                                  4/20/19, THE DRIVER INVOLVED WITH THIS VEHICLE LOST CONTROL AND HIT A CURB AT 25 MILE PER HOUR,
                                                                                  WELL WITHIN THE SPEED LIMIT AT 45 MPH. AFTER HITTING THE CURB, THE VEHICLE SWERVED INTO A TREE.
                                                                                  THE FRONT END OF VEHICLE HIT THE TREE AND THE ENTIRE FRONT END OF VEHICLE WAS SEVERELY
                                                                                  DAMAGED BEYOND REPAIR. THIS IS CONSIDERED A "TOTAL LOST." THE VEHICLE WAS EQUIPPED WITH
                                                                                  FRONT AND SIDE AIRBAGS, BUT SURPRISINGLY NONE WAS DEPLOYED.
11203382 TOYOTA COROLLA        2018                04/20/19              04/24/19
11204113 TOYOTA COROLLA        2012                04/24/19              04/27/19 WAS IN A FRONT END COLLISION AND AIRBAGS DID NOT DEPLOY. I T-BONED ANOTHER VEHICLE.



                                                                                Exhibit 11 - Page 10
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 12 of 13 Page ID
                                                        Toyota#:2378
                                                               ODI Complaints


ODI No.   Make   Model         Year Failure Date              Complaint Date        Full Text
                                                                                    TL* THE CONTACT OWNED A 2015 TOYOTA COROLLA. THE CONTACT STATED THAT WHILE THE DRIVER WAS
                                                                                    DRIVING 60 MPH, HE SWERVED TO AVOID CRASHING INTO A DEER. THE VEHICLE WAS CRASHED INTO AN
                                                                                    EMBANKMENT AND THE VEHICLE STOPPED AFTER CRASHING INTO A TREE. THE AIR BAGS FAILED TO
                                                                                    DEPLOY. THE CONTACT SUSTAINED WHIPLASH BUT DID NOT SEEK MEDICAL ATTENTION. IT WAS UNKNOWN
                                                                                    IF A DEALER OR THE MANUFACTURER WERE NOTIFIED OF THE FAILURE. A POLICE REPORT WAS NOT FILED.
11209262 TOYOTA COROLLA        2015                04/23/19              05/22/19   THE FAILURE MILEAGE WAS 38,408.
                                                                                    I HAD AN ACCIDENT AND THE AIRBAGS DO NOT DEPLOYED, I ASKED AT KENDALL TOYOTA COLLISION
11243419 TOYOTA COROLLA        2018                07/25/19              08/12/19   CENTER TO REVIEW WHAT IS THE POSSIBLE CAUSE, THEY DO NOT RESPONSE YET.
                                                                                    COLLIDED AT 60+ MPH ON 190 BY DIESEL LARGE TRUCK MAJOR FRONT AND SIDE DAMAGE AND NO AIRBAG
                                                                                    DEPLOYMENT OF ANY KIND. HIS TRUCK WAS FINE AND NONE OF MY SIDE NOR FRONTAL AIRBAGS WENT
                                                                                    OFF. MY HEAD SLAMMED INTO THE DRIVER'S WINDOW AND MY NECK AND BACK ARE REALLY HURTING.
11290098 TOYOTA COROLLA        2014                12/16/19              12/19/19   THIS HAPPENED JUST A COUPLE DAYS AGO.
                                                                                    I WAS HEADING DOWN SNOW GEESE SOUTH IN DUCK N.C. TO TURN LEFT ONTO WOOD DUCK DRIVE. AS I
                                                                                    APPROACHED THE TURN, MY BRAKES FAILED AND I WENT INTO THE PARKING AREA OF 1324 DUCK ROAD. I
                                                                                    COULD HIT A PARKED TRUCK OR HOUSE. I HIT THE TRUCK. THE AIRBAGS DIDNT DEPLOY. NONE OF THEM. IT
                                                                                    WAS A HEAD ON COLLISION. MY CAR WAS TOTALED. THE POLICE SHOWED UP AND WERE SUPRISED THAT
                                                                                    THERE WERE NO AIRBAGS. THIS CONCERNS ME GREATLY. THE BRAKES FAILING WAS SCARY ENOUGH, BUT
11290892 TOYOTA AVALON         2015                11/29/19              12/23/19   ABSOLUTELY NO AIRBAGS! *DSY
11299613 TOYOTA COROLLA        2017                12/27/19              01/15/20   I REAR-ENDED SOMEONE AT APPROXIMATELY 30 MPH AND NONE OF MY AIRBAGS DEPLOYED
                                                                                    HELLO, ON SEPTEMBER 4TH 2019 I WAS INVOLVED IN A THREE CAR ACCIDENT, ME BEING IN THE MIDDLE.
                                                                                    MY AIR BAGS DID NOT DEPLOY AND THIS EVENING I JUST SAW A NEW ARTICLE ABOUT MANY TOYOTA
                                                                                    COROLLAS BEING EFFECTED. LOW AND BEHOLD MY VEHICLE WAS ONE OF THE RECALL CARS. THERE IS NO
                                                                                    WAS TO FIX THE CAR NOW I HAD TO GET A NEW ONE WHICH IS AGAIN ON THE LIST. I HAVE CHECKED BOTH
                                                                                    VIN'S. I WAS INJURED IN THAT CRASH AND THAT AIR BAG COULD HAVE HELPED MY HEAD NOT GOING THE
                                                                                    WAY IT DID. I'M EXTREMELY UPSET WITH THE FACT THIS WAS NOT BROUGHT FORWARD SOONER. I WOULD
11300983 TOYOTA COROLLA        2017                09/04/19              01/21/20   LIKE TO SPEAK WITH SOMEONE.
                                                                                    TL* THE CONTACT OWNS A 2016 TOYOTA COROLLA. THE CONTACT STATED THAT WHILE DRIVING
                                                                                    APPROXIMATELY 55 MPH, THE VEHICLE STRUCK A DEER. THE CONTACT STATED THAT NEITHER THE DRIVER
                                                                                    NOR PASSENGER FRONTAL AIR BAGS DEPLOYED. A POLICE REPORT WAS FILED. THERE WERE NO INJURIES
                                                                                    SUSTAINED HOWEVER, THE CONTACT SOUGHT MEDICAL ATTENTION A DAY LATER. THE VEHICLE WAS
                                                                                    DRIVEN TO THE RESIDENCE AND THEN TOWED TO A REPAIR FACILITY THE FOLLOWING DAY. THE LOCAL
                                                                                    DEALER WAS NOT CONTACTED AND THE VEHICLE WAS NOT TAKEN TO BE DIAGNOSED. THE VEHICLE WAS
                                                                                    INCLUDED IN NHTSA CAMPAIGN NUMBER: 20V024000 (AIR BAGS). THE VEHICLE WAS REPAIRED. THE
                                                                                    MANUFACTURER WAS NOT CONTACTED OR NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE
11301352 TOYOTA COROLLA        2016                11/15/19              01/23/20   MILEAGE WAS 78,000.
                                                                                    ON AUGUST 17, 2018 I WAS TRAVELING WESTBOUND ON IL ROUTE 83 AND I ENTERED AN INTERSECTION
                                                                                    AT IL ROUTE 83 AND TORRANCE AVENUE AT LYNWOOD, IL ON A GREEN TRAFFIC SIGNAL. A DRIVER
                                                                                    WITHOUT A DRIVERS LICENSE WAS TRAVELING SOUTH ON TORRANCE AVENUE AND ENTERED THE
                                                                                    INTERSECTION ON A RED SIGNAL. I APPLIED THE BRAKES ON MY CAR BUT WAS UNABLE TO STOP AND MY
                                                                                    CAR HIT THE OTHER DRIVERS CAR IN THE SIDE. THE AIRBAGS IN MY CAR DID NOT DEPLOY.
11301817 TOYOTA AVALON         2014                08/17/18              01/25/20




                                                                                Exhibit 11 - Page 11
                         Case 2:19-ml-02905-JAK-FFM Document 119-14 Filed 05/26/20 Page 13 of 13 Page ID
                                                        Toyota#:2379
                                                               ODI Complaints


ODI No.   Make   Model         Year Failure Date              Complaint Date      Full Text
                                                                                  TL* THE CONTACT CALLED ON BEHALF OF HER DAUGHTER WHO OWNS A 2016 TOYOTA COROLLA. THE
                                                                                  CONTACT STATED THAT WHILE HER DAUGHTER WAS DRIVING AT 45 MPH, THE DRIVER SIDE TIRE BLOW, AS
                                                                                  A RESULT, THE CONTACT LOST CONTROL OF THE VEHICLE AND CRASHED INTO SIX FENCES AND LANDED
                                                                                  INTO A TREE. THE AIR BAG FAILED TO DEPLOY. THE DRIVER SUSTAINED LEG AND NOSE INJURIES THAT
                                                                                  REQUIRED MEDICAL ATTENTION. THERE WAS NO POLICE REPORT. THE VEHICLE WAS TOW TO THE CONTACT
                                                                                  RESIDENCE AND WAS NOT TAKEN TO A DEALER OR AN INDEPENDENT MECHANIC FOR A DIAGNOSTIC
                                                                                  TESTING. THE VIN WAS INCLUDED IN NHTSA CAMPAIGN NUMBER: 20V024000 (AIR BAGS). THE
                                                                                  MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS APPROXIMATELY
11302319 TOYOTA COROLLA        2016                01/25/20              01/27/20 50,000.
                                                                                  I WAS INVOLVED IN AN ACCIDENT WHERE THE OTHER DRIVER HIT MY CAR ON THE FRONT LEFT SIDE, CLOSE
                                                                                  TO MY DOOR AND THE AIRBAGS DID NOT GO OFF. I DON'T KNOW IF THERE'S ANY OTHER SENSORS IN THE
                                                                                  BACK BUT I WAS BIT IN THE BACK AFTER AS WELL AND THE AIRBAGS STILL DID NOT GO OFF. I WAS DRIVING
11309297 TOYOTA COROLLA        2018                02/08/20              02/14/20 30MPH ON A CITY STREET.
                                                                                  I WAS INVOLVED IN A CAR ACCIDENT ON 2/20/2020 MY VEHICLE WAS IN MOTION. I FELT MY 2016 TOYOTA
                                                                                  COROLLA LOSE TRACTION ON THE ROAD AND START TO SLIP. MY TRACTION CONTROL LIGHT NEVER CAME
                                                                                  ON AND I NEVER FELT IT ENGAGE. I HYDROPLANED, MY CAR HIT A GUARDRAIL HEAD ON, MY SEAT BELT DID
                                                                                  NOT TIGHTEN WHICH CAUSED ME TO HIT MY HEAD AND CHEST ON THE STEERING WHEEL AND DASH AS
                                                                                  WELL AS INJURIES TO MY NECK FROM BEING SLUNG FORWARD. MY VEHICLE CONTINUED TO IMPACT THE
                                                                                  GUARDRAIL. MY AIR BAGS DIDN'T DEPLOY WHICH ALSO CAUSED ME TO HIT MY HEAD AND SHOULDER HARD
                                                                                  ON THE DRIVER WINDOW/DOOR. UPON THE MULTIPLE IMPACTS AND DESPITE SENSORS BEING STRUCK, MY
                                                                                  AIR BAGS FAILED TO DEPLOY THROUGHOUT MY VEHICLE AND MY SEAT BELT FAILED TO TIGHTEN. CAUSING
                                                                                  INJURY TO DIFFERENT AREAS OF MY BODY.
11311424 TOYOTA COROLLA        2016                02/20/20              02/25/20




                                                                                Exhibit 11 - Page 12
